      6:20-cv-00423-JFH Document 124 Filed in ED/OK on 09/09/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT FOR THE
                                   EASTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                                     )
                                                              )
                          Plaintiff,                          )
                                                              )
v.                                                            )     No. CIV‐20‐423‐JFH
                                                              )
JEFFREY LOWE, LAUREN LOWE, GREATER                            )
WYNNEWOOD EXOTIC ANIMAL PARK, LLC,                            )
and TIGER KING, LLC,                                          )
                                                              )
                          Defendants.                         )


                                         CLERK’S ENTRY OF DEFAULT

        Plaintiff, the United States of America, has moved pursuant to Rule 55(a) of the Federal
Rules of Civil Procedure for the entry of default against Defendants, Jeffrey Lowe, Lauren Lowe,
Greater Wynnewood Exotic Animal Park, LLC, and Tiger King, LLC.                    The record establishes that
counsel for the defendants, Daniel Card (“Card”), executed a waiver of the service of summons
for each of the Defendants on January 8, 2021.                    Dkt. No. 117‐2.        On February 8, 2021,
Defendants filed a Partial Motion to Dismiss with a Corrected Partial Motion to Dismiss filed on
February 15, 2021.        Dkt. Nos. 69 and 73.          On July 26, 2021, the Court denied Defendants’
Corrected Partial Motion to Dismiss.           Dkt. No. 114.      No responsive pleading has been filed by
Defendants since the Court’s ruling on the dismissal motion.               Pursuant to Rule 12(a)(4)(A) of the
Federal Rules of Civil Procedure “the responsive pleading must be served within 14 days after
notice of the court’s action” on a denial of a motion to dismiss.                  Consequently, Defendants’
failure to timely file an answer or otherwise defend 1 in this action necessitates the entry of


1
  The undersigned recognizes Card’s ongoing attempts to withdraw from this case (Dkt. Nos. 77, 102, and 121)
along with his filing of his Notice of Non‐Representation of Defendants (Dkt. No. 112); however, such filings do not
constitute an answer or responsive pleading, nor do they constitute any active participation on the part of
Defendants after the Court’s ruling on the dismissal motion such that Defendants could be considered to have
“otherwise defended” in this action.
                                                         1
     6:20-cv-00423-JFH Document 124 Filed in ED/OK on 09/09/21 Page 2 of 2




default.   Plaintiff’s Motion for Entry of Default by the Clerk (Dkt. No. 117) is therefore granted
against Defendants, Jeffrey Lowe, Lauren Lowe, Greater Wynnewood Exotic Animal Park, LLC,
and Tiger King, LLC.

                              Dated this 9th day of September, 2021.




                                                 2
